Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13
            The primary reasons for allowance are an image forming apparatus including a developer that performs development with toner, the image forming apparatus comprising: a vibrator that applies vibrations to a vibrated portion of the developer; and a hardware processor that controls the vibrator, wherein the hardware processor determines a toner leakage level based on a result of detecting toner leakage adhering to a sheet caused by the image forming apparatus, settles a vibrating condition of the vibrator in accordance with the toner leakage level, and causes the vibrator to perform a vibrating operation under the settled vibrating condition.  The above 

Claim 14
            The primary reasons for allowance are a non-transitory recording medium storing a computer readable program that causes a computer of an image forming apparatus including a developer that performs development with toner, and a vibrator that applies vibrations to a vibrated portion of the developer to perform: determining a toner leakage level based on a result of detecting toner leakage adhering to a sheet caused by the image forming apparatus, settling a vibrating condition of the vibrator in accordance with the toner leakage level, and causing the vibrator to perform a vibrating operation under the settled vibrating condition.  The above limitations are contained in claim 14, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
            Aimoto et al. (US 4,974,023), Sunayama (US 2018/0284651) and Sakurada (US 2019/0235417) disclose an image forming apparatus including a vibrator. 


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        November 15, 2021